In an action, inter alia, to recover upon nine negotiable instruments, defendant appeals from an order of the Supreme Court, Westchester County, dated December 10, 1979, which (1) granted plaintiffs motion for an order permitting the examination before trial of two nonparty witnesses, and (2) denied defendant’s cross motion for a protective order. Order modified by adding thereto a provision that defendant is not required to produce Item No. 7 as set forth in the notice for examination dated September 25, 1979. As so modified, order affirmed, with $50 costs and disbursements payable to plaintiff. The examination of defendant shall proceed at the location designated in the order under review, at a time to be fixed in a written notice of not less than 10 days, to be given by plaintiff, or at such other time and place as the parties may agree. It was error to direct that defendant produce the bank statements as they appear to have no relevance to the issues framed by the pleadings. Margett, J. P., Martuscello, O’Connor and Weinstein, JJ., concur.